Citation Nr: 0301316	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-00 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied service connection for a back 
condition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right and left knee 
disabilities caused his current low back disability.


CONCLUSION OF LAW

The veteran's low back disability is proximately due to 
service-connected disabilities.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the Board finds herein that the assembled 
evidence supports a grant of the veteran's claim for 
service connection for a low back disability.  Therefore, 
VA need take no further action to fulfill its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate that claim.  Similarly, as the claim is 
granted, there is no need for VA to provide the veteran 
and his representative further notice about who would be 
responsible for obtaining additional evidence.

II.  Service Connection for a Low Back Disability

VA has granted service connection for disabilities of the 
veteran's right and left knees.  The veteran contends that 
he has a low back disability that developed either as a 
result of injury during service or as a result of his 
altered gait due to his service-connected knee 
disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

No back disorder was noted when the veteran was examined 
in November 1966 for entry into service.  In June 1970, he 
was seen for pain from pulled back muscles.  The 
examiner's impression was mild lumbosacral strain.  No 
back disorder was noted on the veteran's October 1970 
separation examination.

Service connection for a right knee injury was established 
in response to a 1981 claim from the veteran.  Private 
medical treatment records reflect that the veteran 
underwent right knee surgery, with a partial meniscectomy, 
in 1995.  In 1997, he underwent a total replacement of the 
right knee.  VA examination reports from 1995, 1998, and 
1999 reflect that the veteran walked with a limp.  In 
January 2001, the veteran requested service connection for 
disabilities of the left knee and low back, each claimed 
as secondary to his right knee disability.

On VA examination in February 2001, the veteran reported 
that, during service, in 1968, he had been struck in the 
low back with a large aircraft fuel nozzle, and had been 
treated for three or four weeks for low back pain.  He 
stated that he had received employer disability benefits 
in the 1970s for severe back pain he experienced while 
working for a coal mining company.  He reported lesser but 
ongoing back pain in his current work as a teacher, with 
worsening of pain with standing, and numbness and tingling 
in the lower extremities.  He related that he had a long 
history of right knee pain, with continued pain since the 
replacement surgery.  

The examiner noted tenderness of the veteran's low back 
and positive straight leg raising tests bilaterally.  
Lumbar spine x-rays showed significant degenerative joint 
disease and a loss of disk space at the L3-L4 level.  The 
examiner opined that the veteran's L3 pars defect, 
degenerative arthritis, and spondylolisthesis were 
probably or definitely caused by the veteran's injury in 
service, or made worse during his service.

In statements submitted in January 2001 and March 2001, 
John K. S. Lee, M.D., wrote that he was treating the 
veteran for lumbar spine stenosis, disc disease, and 
sciatica.  Dr. Lee opined that these disorders were 
directly related to the veteran's service-related 
disability.  

In March 2002, a private orthopedist, Anthony C. Canterna, 
M.D., wrote that the veteran's long term right knee 
symptoms, including limping, had caused the veteran to 
sustain progressively worsening back problems.  Treatment 
records in the claims file reflect that Dr. Canterna 
treated the veteran from at least 1995 forward.

On VA examination in March 2002, the examiner noted left 
paraspinal muscle spasm, and significant low back 
discomfort with laying back.  The examiner found that the 
veteran had degenerative arthritic changes of the lumbar 
spine.  The examiner noted that the veteran's service 
medical records did not include records of treatment of 
the low back injury that the veteran had reported.  The 
examiner commented, "I cannot attest to the fact that his 
right knee condition caused his lumbar spine problems as 
he has significant advanced degenerative arthritis-type 
symptoms most likely related to his spondylolysis and 
spondylolisthesis."

In a July 2002 rating decision, the RO granted service 
connection for left knee arthritis, secondary to the right 
knee disability.

In October 2002, Dr. Canterna wrote that the veteran's 
ongoing problems with both knees caused problems with 
walking, which caused considerable strain on the veteran's 
low back.  Dr. Canterna opined that the veteran's knee 
problems had caused his progressive back problems.

The assembled medical records and opinions contain some 
disagreement as to the etiology of the veteran's low back 
disability.  Treatment for a low back injury from a fuel 
nozzle in not shown in the service medical records, but 
the veteran is competent to report such an injury, and a 
VA examiner has attributed current spondylolisthesis, and 
degenerative arthritis in the lumbar spine to this injury.  
There are no opinions to the contrary.

A long history of knee disorders and altered gait is 
documented.  The Board finds that Dr. Canterna's opinion 
linking knee disabilities to the low back disability 
carries at least as much evidentiary weight as the opinion 
from the VA physician who examined the veteran in March 
2002 that the low back problems cannot be attributed to 
right knee problems.  The evidence for and against a 
causal link between the veteran's knee disabilities and 
his low back disability is approximately balanced.  Thus 
the evidence would support the grant of service connection 
for degenerative arthritis of the lumbar spine on either a 
direct or secondary basis.  Giving the benefit of the 
doubt to the veteran, as required by 38 U.S.C.A. § 5107, 
the Board grants the claim for service connection.


ORDER

Entitlement to service connection for a low back 
disability is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

